Giegeeich, J.
The action is to annul a marriage. An interlocutory judgment was granted and entered before the amendment of section 1774 of the Code of Civil Procedure by chapter 537 of the Laws of 1905 went into effect. By the amendment referred to there was added a provision that “ The final judgment must he entered within thirty days after the expiration of said period of three months and can not he entered after the expiration of such period of thirty days except by order of the court on application and sufficient cause' being shown for the delay.” The plaintiff’s attorney, in an affidavit filed in support of the application for final judgment, takes the ground'that compliance with such pro*111vision is not necessary because it went into effect after the action was commenced and the interlocutory judgment was entered, and that “ the three months thereafter expired before the law requiring the final judgments to he entered within thirty days after the three months expired.” Counsel has evidently overlooked the well settled rule that the Legislature may change the practice of the court, and that the change will at once affect pending actions and proceedings in the absence of words of exclusion. South wick v. Southwick, 49 N. Y. 510; Matter of Davis, 149 id. 539; Matter of Ludlow St., 59 App. Div. 180; Hartmann v. Hoffman, 76 id. 449; Peace v. Wilson, 186 N. Y. 403, and cases there cited. As was said by the court in the case last cited (p. 406) : “ It is the settled law that statutes relating to procedure are retroactive and prospective in their application without affirmative provisions to that effect.” The act in question does not contain any provision taking the case out of the operation of this principle. The application for final judgment is therefore denied, with leave to renew upon proof of showing compliance with said above quoted provisions. The papers have been returned to the clerk.
Ordered accordingly.